I concur with the majority's opinion to the extent that it overrules the assignment of error with respect to the third-party complaint against Lawrence Associates Architects, but would not sustain the assignment of error with respect to the third-party claims against GAF and Grace because I would not expand the rule of Iacono v. Anderson Concrete Corp. (1975), 42 Ohio St.2d 88
[71 O.O.2d 66], to the distinguishable facts of this case. I would therefore affirm the judgment of the trial court in its entirety.